Sussex Bancorp Contact: Donald L. Kovach 399 Route 23 President/CEO Franklin, NJ07416 973-827-2914 SUSSEX BANCORP ANNOUNCES FIRST QUARTER 2009 EARNINGS FRANKLIN, NEW JERSEY – April 30, 2009– Sussex Bancorp (NASDAQ: “SBBX”) today announced its financial results for the first quarter ended March 31, 2009. For the quarter ended March 31, 2009, the Company earned net income of $253,000, a decrease of approximately 60.3% from net income of $637,000 for the first quarter of 2008.Basic and diluted earnings per share were $0.08 and $0.19 for the first quarter of 2009 and 2008, respectively. The Company’s first quarter 2009 performance reflects increases in net interest income offset by increased provision for loan losses and a decline in non-interest income. The Company’s net interest income increased $211 thousand, to $3.1 million for the quarter ended March 31, 2009 from $2.9 million for the first quarter of 2008.
